*699MEMORANDUM BY THE COURT
This action is in all respects similar to the case of Rodman v. United States, 70 C. Cls. 751, in which this court held that a retired naval officer of the grade of rear admiral at the time of retirement when recalled to active duty is entitled to active duty pay, as provided by the act of August 29, 1916, 39 Stat. 581.
This plaintiff, as in the case cited, was recalled to active duty and served from May 5, 1925, to March 12, 1926, when he reverted to his retired status, and is therefore entitled to the difference between retired pay and the active duty pay-